BLATCHFORD, District Judge.
Has Mr. Jacobus a fixed and permanent business in New York City, and a place where he does business there daily? Report the facts as to this.
By I. T. WILLIAMS, Register: Pursuant to the direction hereon endorsed, I hereby further certify that the said Jacobus has a fixed and permanent place of business in the city of New York, to wit: at No. 139 Duane street, in said city, where he carries on business as an importer.
BLATCHFORD, District Judge. I will appoint Mr. Jacobus and Mr. Davis assignees, which will cure every difficulty.